DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, contains the following limitations in question: 
determining a plurality of average compressibility values of a fractured rock in a wellbore from a depth of interest, wherein each of the plurality of average compressibility values is determined according to a different average scheme;
for each of the plurality of average compressibility values, determining a set of effective stresses’ values based on that average compressibility value;
for each determined set of stresses values, determining a set of mud weight window values based on the set of stresses values; and
the determined set of mud weight window.

The limitations of “for each of the plurality of average compressibility values, determining a set of effective stresses’ values based on that average compressibility value”.  The limitation begins with a statement that determines a set of effective stresses’ values for each of a plurality of average compressibility values. That equates to determining a plurality of sets of effective stresses’ values. However the claim recites that the “a set of effective stresses’ values based on that average compressibility value”. It is unclear as to what that average compressibility values is referring to. Appropriate clarification is required to clearly state that a plurality of set of effective stresses’ values are determined, each set based on a different one of the average compressibility values. 
In addition are there a plurality values associated with an effective stresses’, i.e. values belonging to an effective stresses, or are there a set of effective stress values, i.e. a plurality of effective stress values in the set. The possessive indicator on the term “effective stresses’ ” does not appear to be grammatically correct in this situation. Furthermore the possessive indicator of stresses values is removed. Are the stresses values a new set of stresses values, i.e. if so they lack antecedent basis, or are the stresses values referencing the effective stresses’ values, if so the language should be changed to reference the effective stresses’ values not just stresses’ values? 
The claim then recites “for each determined set of stresses values, determining a set of mud weight window values based on the set of stresses values”. This language 
The claim then recites “adjusting mud weight for the wellbore to be within the determined set of mud weight window”. This limitation is unclear as it is unclear as to what “the determined set of mud weight window”. As previously discussed, the claims appear to indicate that a plurality of mud weight windows are determined. As such, it is unclear to which particular mud weight window “the determined set of mud weight window” is referencing. Is the applicant trying to select a singular mud weight window with this limitation, if so which one, or is the claim trying to indicate that for the adjustment of the mud weight for the wellbore to be within the determined sets of mud weight windows, i.e. within the plurality of determined mud weight windows. Appropriate clarification is required. 

Independent claims 9 and 17 are rejected under 35 U.S.C. 112 for the same reasoning provided above in independent claim 1. The claims include the same indefinite limitations in question. 

Claims 2-8, 10-16, and 18-20 are rejected under 35 U.S.C. 112 because they incorporate the lack of clarity present in parent claims 1, 9, or 17. 

Claim 2 includes the following limitation in question: 
The computer-implemented method of claim 1, wherein the average scheme used to determine the average compressibility value can be a harmonic mean, an arithmetic mean, or a geometric mean.

This limitation is confusing as parent 1, as well as parent claim 9 and 17, appear to claim a plurality of averaging schemes and that are used to determine a plurality of average compressibility values. It is unclear as to what average scheme and compressibility value “the average scheme” and “the average compressibility value” is referring to. The claim language should be altered to indicate that either one of the averaging schemes to determine one of the average compressibility values can be a harmonic mean, an arithmetic mean, or a geometric mean; or state that wherein the averaging schemes used to determine each of the average compressibility values are harmonic mean, an arithmetic mean, or a geometric mean averaging schemes. 

Dependent claims 10 and 18 are rejected under 35 U.S.C. 112 for the same reasoning provided above in dependent claim 2. The claims include the same indefinite limitations in question. 





Claim 3 includes the following limitation in question: 
The computer-implemented method of claim 1, wherein determining the set of effective stresses’ values comprises substituting each of the plurality of average compressibility value together with at least one of a wellbore trajectory, an in-situ stresses, a pore pressure, and a rock poromechanical properties to a dual-porosity poroelastic analytic solution. 

This limitation is confusing as parent 1, as well as parent claim 9 and 17, appear to claim that a plurality of sets of effective stresses’ values are determined. As such it is unclear as to what set “the set of effective stresses’ values” is referring to. Furthermore, the independent claims appear to determine a plurality of sets effective stresses’ values, i.e. one for each of the average compressibility values computed. However dependent claim 3 seems to indicate that one set of effective stresses’ values is computed using each of the plurality of average compressive values together. It is unclear as to if each set of effective stresses’ values is calculated using a different one of the average compressibility values or if the of effective stresses’ values are calculated using all of the average compressibility values. Appropriate clarification is required. 

Dependent claims 11 and 19 are rejected under 35 U.S.C. 112 for the same reasoning provided above in dependent claim 3. The claims include the same indefinite limitations in question. 


Claim 6 includes the following limitation in question: 
The computer-implemented method of claim 1, wherein determining a set of mud weight window values further comprises selecting the set of mud weight window values with the smallest range of values. 

This limitation is confusing as parent 1, as well as parent claim 9, appear to claim that a plurality of mud weight windows are determined, the determining referencing one of the determined mud weight windows at a time. As such it is unclear as to how the previously referenced determining can be include selecting the set of mud weight window values with the smallest range of values. The claim should be amended to reflect that the mud weight window selected for the adjusting step is selected as the mud weight window values with the smallest range of values. Appropriate clarification is required. 

Dependent claim 14 is rejected under 35 U.S.C. 112 for the same reasoning provided above in dependent claim 6. The claim includes the same indefinite limitations in question. 

Claim 7 includes the following limitation in question: 
The computer-implemented method of claim 1, wherein the determined average compressibility value according to different average schemes is associated with fractures’ geometrical characteristics.



Dependent claim 15 is rejected under 35 U.S.C. 112 for the same reasoning provided above in dependent claim 7. The claim includes the same indefinite limitations in question. 

Claim 8 includes the following limitation in question: 
The computer-implemented method of claim 1, wherein determining the mud weight window value based on the effective stress value comprises applying a at least one rock failure criteria to analyze wellbore stability.

This limitation is confusing as parent 1, as well as parent claim 9, appear to claim determining a plurality of mud weight window values base on the effective stress values. However, claim 8 appears to indicate that a singular mud weight window value is based on the effective stress values, i.e. is that one window determined using all the effective stress values, is only one effective stress value utilized since it is now singular, is the 

Dependent claim 16 is rejected under 35 U.S.C. 112 for the same reasoning provided above in dependent claim 8. The claim includes the same indefinite limitations in question. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHAEL J DALBO/Primary Examiner, Art Unit 2865